        Case 1:20-cv-00076-KLD Document 212 Filed 09/02/20 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION
 ANN MCKEAN,
                                                      CV 20-76-BLG-KLD

                    Plaintiff,
                                                      ORDER
 vs.



 USAA CASUALTY INSURANCE
 COMPANY and JOHN DOES I-X,

                    Defendant.



       Plaintiff Ann McKean brings this action against USAA Casualty Insurance

Company (“USAA”), alleging USAA improperly administered medical payment

insurance benefits and wrongfully denied coverage to Montana consumers.

       Currently before this Court is USAA’s motion for summary judgment on

punitive damages. (Doc. 183.) Having reviewed the parties’ arguments and

submissions, and for the reasons discussed below, USAA’s motion is DENIED.

I.     Legal Standard

       Under Federal Rule of Civil Procedure 56(a), a party is entitled to summary

judgment “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” The party seeking

                                         1
        Case 1:20-cv-00076-KLD Document 212 Filed 09/02/20 Page 2 of 8



summary judgment bears the initial burden of informing the Court of the basis for

its motion, and identifying those portions of the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, which it

believes demonstrate the absence of any genuine issue of material fact. Celotex

Corp. v. Cattrett, 477 U.S. 317, 323 (1986). A movant may satisfy this burden

where the documentary evidence produced by the parties permits only one

conclusion. Anderson v. Liberty Lobby Inc., 477 U.S. 242, 251 (1986).

      Once the moving party has satisfied its initial burden with a properly

supported motion, summary judgment is appropriate unless the non-moving party

designates by affidavits, depositions, answers to interrogatories or admissions on

file “specific facts showing that there is a genuine issue for trial.” Celotex, 477

U.S. at 324. The party opposing a motion for summary judgment “may not rest

upon the mere allegations or denials” of the pleadings. Anderson, 477 U.S. at 248.

      In considering a motion for summary judgment, the court “may not make

credibility determinations or weigh the evidence.” Reeves v. Sanderson Plumbing

Prods., 530 U.S. 130, 150 (2000); Anderson, 477 U.S. at 249-50. The Court must

view the evidence in the light most favorable to the non-moving party and draw all

justifiable inferences in the non-moving party’s favor. Anderson, 477 U.S. at 255;

Betz v. Trainer Wortham & Co., Inc., 504 F.3d 1017, 1020-21 (9th Cir. 2007).




                                           2
       Case 1:20-cv-00076-KLD Document 212 Filed 09/02/20 Page 3 of 8



II.   Discussion

      Montana law allows a party to recover punitive damages when a defendant

has committed actual fraud or actual malice. Mont. Code Ann. § 27-1-221. The

Montana Supreme Court has explained that “[t]he defendant’s state of mind

represents a key element in determining whether a defendant acted with actual

fraud or actual malice.” Malcolm v. Evenflo Co., Inc., 217 P.3d 514, ¶ 90 (Mont.

2009); See also, Lorang v. Fortis Ins. Co., 192 P.3d 186 (Mont. 2008) (“as with

proof of the alleged UTPA violation itself, proof of actual malice depends on what

the insurer knew or disregarded when it considered the subject claim.”). Because

of the subjectivity and fact intensive issues involved in proving punitive damages,

the determination of whether punitive damages are warranted is typically left to the

jury. Courts should therefore deny summary judgment if a reasonable juror could

determine clear and convincing evidence exists in the record to support a finding of

actual fraud or actual malice. Dunn v. Ancra Intern, LLC, 2011 WL 4478478, *6

(D. Mont. Sept. 26, 2011); Mont. Code Ann. § 27-1-221(5) (“All elements of the

claim for punitive damages must be proved by clear and convincing evidence.”).

      Pursuant to Mont. Code Ann. § 27-1-221:

      A defendant is guilty of actual malice if the defendant has knowledge
      of facts or intentionally disregards facts that create a high probability
      of injury to the plaintiff and:

             (a) deliberately proceeds to act in conscious or intentional
                 disregard of the high probability of injury to the plaintiff; or
                                           3
        Case 1:20-cv-00076-KLD Document 212 Filed 09/02/20 Page 4 of 8




             (b) deliberately proceeds to act with indifference to the high
                probability of injury to the plaintiff.

Mont. Code Ann. § 27-1-221(2). The statute additionally provides that a

“defendant is guilty of actual fraud if the defendant (a) makes a representation with

knowledge of its falsity; or (b) conceals a material fact with the purpose of

depriving the plaintiff of property or legal rights or otherwise causing injury.”

Mont. Code Ann. § 27-1-221(3). A plaintiff alleging actual fraud for an award of

punitive damages “must allege with particularity the content of the false

representation or the identification of the material facts concealed.” Rice v. Allstate

Ins. Co., 2012 WL 1831114, *4 (D. Mont. May 18, 2012) (quoting Jimenez v.

Liberty Northwest Ins. Corp., 2007 WL 1378407, *9 (D. Mont. May 7, 2007)).

      The Court need not find that McKean established these statutory elements by

clear and convincing evidence; that is the duty of the trier of fact. Wolfe v. BNSF

Railway Company, 2017 WL 710405, *3 (D. Mont. Feb. 22, 2017). The Court

instead must determine if McKean has presented evidence of actual malice or fraud

which a reasonable jury could find sufficiently clear and convincing to establish

liability. For the following reasons, the Court finds there is sufficient factual

evidence in the record which justifies submitting the issue of USAA’s alleged

malice and fraud to the jury.




                                           4
        Case 1:20-cv-00076-KLD Document 212 Filed 09/02/20 Page 5 of 8



      McKean has identified evidence that USAA acted with actual malice and

actual fraud. McKean offers evidence that her MedPay claims were automatically

delayed, reduced, and/or denied by USAA’s Medical Bill Audit (“MBA”) system

operated by Auto Injury Solutions, without an investigation by a USAA claims

adjuster. (Doc. 199 at ¶¶ 4, 39-43, 46-49, 51-58.) Additionally, McKean provides

evidence that once USAA paid her MedPay claims, each claim was automatically

reduced by the MBA system without any confirmation, investigation, or inquiry by

USAA’s claims adjusters. (Doc. 199 at ¶¶ 59-60, 68-71.) McKean also alleges that

the MBA system denied her claims based upon “physician opinion letters” that

were the result of brief and inadequate medical review by AIS’s independent

contractor physicians. (Doc. 199 at ¶¶ 15, 58) (indicating physician reviews lasted

only one to two minutes). In support of McKean’s argument that USAA engaged

in actual fraud, McKean alleges that USAA promised to pay a reasonable fee for

medical services based on a statistically valid database, but instead unilaterally

applied an 80th percentile reduction to a third-party database that is not statistically

valid. (Doc. 199 at ¶¶ 18, 47-50.)

      USAA arguably intentionally disregarded or acted with indifference to these

problematic features of the MBA system when it processed McKean’s claims. In

fact, McKean points to evidence indicating USAA engaged in this allegedly

unlawful conduct despite knowing its obligations under the MUTPA and knowing

                                           5
        Case 1:20-cv-00076-KLD Document 212 Filed 09/02/20 Page 6 of 8



that the MBA system violated the substantially similar Vermont UTPA. (Doc. 199

at ¶¶ 61-64.) This evidence “tend[s] to show that [USAA] had knowledge of the

facts or intentionally disregarded facts that created a high probability of injury to

[McKean]” and “proceeded with conscious, intentional disregard, or indifference

to a high probability of injury to [McKean].” Shelton v. State Farm Mut. Auto. Ins.,

160 P.3d 531, ¶ 24 (Mont. 2007).

      The evidence also identifies “with particularity the content of the false

representation” McKean alleges. Jimenez, at *9. McKean argues that USAA

knowingly misrepresented to her that it would pay a reasonable fee for her medical

services based on a statistically valid database. A reasonable jury could conclude

that USAA acted fraudulently by arbitrarily reducing reimbursements on

McKean’s claims based on a statistically invalid database. Additionally, because

“the defendant’s state of mind represents a key element in determining whether a

defendant acted with actual fraud[,]” the trier of fact is in the best position to

evaluate the evidence and determine whether USAA knowingly misrepresented its

reasonable fee determination process to McKean. Malcolm, at ¶ 90.

      In response, USAA argues the facts McKean set forth to establish a genuine

issue for trial lack specificity and only show a factual dispute as to the

reasonableness of USAA’s claim handling process. (Doc. 208 at 6-13.) The Court

disagrees. As discussed, McKean has identified specific facts which the jury could

                                           6
        Case 1:20-cv-00076-KLD Document 212 Filed 09/02/20 Page 7 of 8



find demonstrate USAA’s culpability in acting with actual malice and fraud. While

these facts may be relevant to a reasonableness determination, they also support

McKean’s claim that USAA acted with actual malice and fraud. For example,

McKean alleges that USAA knew it had to process her claims in accordance with

the MUTPA and requirements of her policy but implemented the MBA program

regardless of these duties, knowing the program would likely injure McKean.

(Doc. 118 at 20-21.)

      The Court also disagrees with USAA’s contention that McKean has not

identified facts alleged in the operative complaint that show actual fraud. (Doc.

208 at 14.) In the Second Amended Complaint, McKean alleges that her MedPay

policy requires USAA to pay a reasonable fee for all reasonable medical expenses,

but USAA arbitrarily determines what a reasonable fee is based on a database that

is not statistically valid. (Doc. 118 at ¶¶ 9-10.) This evidence could lead a

reasonable jury to conclude USAA knowingly misrepresented its duties under the

policy. Based on the evidence in the record, the Court finds there is sufficient

evidence to allow the jury to determine whether McKean should be awarded

punitive damages. See Shelton, at ¶¶ 24-26 (leaving the issue of punitive damages

to the trier of fact where “[a]n issue could exist as to whether State Farm acted

with malice[.]”).




                                           7
        Case 1:20-cv-00076-KLD Document 212 Filed 09/02/20 Page 8 of 8



       Viewing the evidence in the light most favorable to McKean, she has

adequately designated “specific facts showing that there is a genuine issue for

trial” as to USAA’s alleged malice and actual fraud, thereby allowing her claim for

punitive damages to proceed. Celotex, 477 U.S. at 324.

III.   Conclusion

       Having considered the Defendants’ Motion for Summary Judgment on

Punitive Damages (Doc. 183), the Court determines that summary judgment is not

warranted.

       Accordingly, IT IS HEREBY ORDERED that Defendants’ Motion for

Summary Judgment on Punitive Damages be DENIED.

       IT IS ORDERED.

       DATED this 2nd day of September, 2020.


                                             ______________________________
                                             Kathleen L. DeSoto
                                             United States Magistrate Judge




                                         8
